—Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered December 3, 1981, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
When the evidence is viewed in a light most favorable to the People, as we must view it, the fact that defendant knew that the car he was selling to undercover police detectives was stolen was proven beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307, 319; People v Contes, 60 NY2d 620, 621; People v Pasciuta, 104 AD2d 1010).
*471We have reviewed defendant’s other contentions and find them to be without merit. Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.